In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated October 8, 2009, which granted the motion of the defendant Jamaica Hospital Nursing Home Company, Inc., Individually and doing business as Trump Pavilion, to dismiss the complaint insofar as asserted against it pursuant to CPLR 3126.
Ordered that the order is affirmed, with costs.
Under the particular circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting the motion of the defendant Jamaica Hospital Nursing Home Company, Inc., individually and doing business as Trump Pavilion, to dismiss the complaint insofar as asserted against it pursuant to CPLR 3126 as a sanction for the plaintiffs willful and contumacious failure to adequately comply with an order dated July 21, 2009, which directed discovery (see Morgenstern v Jeffsam Corp., 78 AD3d 913, 914 [2010]; Watson v Hall, 43 AD3d 435, 435-436 [2007]; Reed v Jaspan, Ginsberg, Schlesinger, Silverman & Hoffman, 283 AD2d 630 [2001]). Dillon, J.P., Balkin, Leventhal and Hall, JJ., concur.